Exhibit 10.1

EXECUTION VERSION

THIRD AMENDMENT TO THE

RECEIVABLES FINANCING AGREEMENT

This THIRD AMENDMENT TO THE RECEIVABLES FINANCING AGREEMENT (this “Amendment”),
dated as of November 15, 2018, is entered into by and among the following
parties:

 

  (i)

NCR RECEIVABLES, LLC, a Delaware limited liability company, as Borrower
(together with its successors and assigns, the “Borrower”);

 

  (ii)

NCR CORPORATION, a Maryland corporation (the “Servicer”), as initial Servicer;

 

  (iii)

MUFG BANK, LTD. (f/k/a The Bank of Tokyo Mitsubishi UFJ, Ltd., New York Branch),
as a Committed Lender and as a Group Agent;

 

  (iv)

VICTORY RECEIVABLES CORPORATION, as a Conduit Lender; and

 

  (v)

PNC BANK, NATIONAL ASSOCIATION, as a Committed Lender, as a Group Agent and as
the Administrative Agent (in such capacity, the “Administrative Agent”).

Capitalized terms used but not otherwise defined herein (including such terms
used above) have the respective meanings assigned thereto in the Receivables
Financing Agreement described below.

BACKGROUND

1. The parties hereto have entered into a Receivables Financing Agreement, dated
as of November 21, 2014 (as amended, amended and restated, supplemented or
otherwise modified through the date hereof, the “Receivables Financing
Agreement”).

2. The parties hereto desire to amend the Receivables Financing Agreement as set
forth herein.

NOW, THEREFORE, with the intention of being legally bound hereby, and in
consideration of the mutual undertakings expressed herein, each party to this
Amendment hereby agrees as follows:

SECTION 1. Amendments to the Receivables Financing Agreement. The Receivables
Financing Agreement is hereby amended as shown on the marked pages set forth on
Exhibit A attached hereto.

 



--------------------------------------------------------------------------------

SECTION 2. Representations and Warranties of the Borrower and Servicer. The
Borrower and the Servicer hereby represent and warrant to each of the parties
hereto as of the date hereof as follows:

(a) Representations and Warranties. The representations and warranties made by
it in Section 6.01 or Section 6.02, as applicable, of the Receivables Financing
Agreement are true and correct on and as of the date hereof unless such
representations and warranties by their terms refer to an earlier date, in which
case they shall be true and correct on and as of such earlier date.

(b) Power and Authority; Due Authorization. It (i) has all necessary power and
authority to (A) execute and deliver this Amendment, the Receivables Financing
Agreement and the other Transaction Documents to which it is a party and
(B) perform its obligations under this Amendment, the Receivables Financing
Agreement and the other Transaction Documents to which it is a party and
(ii) the execution, delivery and performance of, and the consummation of the
transactions provided for in, this Amendment, the Receivables Financing
Agreement and the other Transaction Documents to which it is a party have been
duly authorized by it by all necessary limited liability company action or
corporate action, as applicable.

(c) Binding Obligations. This Amendment, the Receivables Financing Agreement and
each of the other Transaction Documents to which it is a party constitutes its
legal, valid and binding obligations, enforceable against it in accordance with
their respective terms, except (i) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (ii) as such
enforceability may be limited by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.

(d) No Termination Event. No Termination Event or Unmatured Termination Event
has occurred and is continuing, and no Termination Event or Unmatured
Termination Event would result from this Amendment.

SECTION 3. Effect of Amendment; Ratification. All provisions of the Receivables
Financing Agreement and the other Transaction Documents, as expressly amended
and modified by this Amendment, shall remain in full force and effect. After
this Amendment becomes effective, all references in the Receivables Financing
Agreement (or in any other Transaction Document) to “this Receivables Financing
Agreement”, “this Agreement”, “hereof”, “herein” or words of similar effect
referring to the Receivables Financing Agreement shall be deemed to be
references to the Receivables Financing Agreement as amended by this Amendment.
This Amendment shall not be deemed, either expressly or impliedly, to waive,
amend or supplement any provision of the Receivables Financing Agreement other
than as set forth herein. The Receivables Financing Agreement, as amended by
this Amendment, is hereby ratified and confirmed in all respects.

 

2



--------------------------------------------------------------------------------

SECTION 4. Conditions to Effectiveness. This Amendment shall become effective as
of the Third Amendment Closing Date upon the satisfaction of the following
conditions precedent:

(a) Execution of Amendment. The Administrative Agent shall have received
counterparts hereto duly executed by each of the parties hereto.

(b) Execution of Second Amended and Restated Fee Letter. The Administrative
Agent shall have received counterparts of the Second Amended and Restated Fee
Letter duly executed by each of the parties thereto.

(c) Receipt of Fees. The Administrative Agent shall have received confirmation
that the “Amendment Fee” under and as defined in the Amended and Restated Fee
Letter has been paid in full in accordance with the terms of the Amended and
Restated Fee Letter.

SECTION 5. Severability. Any provisions of this Amendment which are prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 6. Transaction Document. This Amendment shall be a Transaction Document
for purposes of the Receivables Financing Agreement.

SECTION 7. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
e-mail transmission shall be effective as delivery of a manually executed
counterpart hereof.

SECTION 8. GOVERNING LAW AND JURISDICTION.

(a) THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS
THEREOF, EXCEPT TO THE EXTENT THAT THE PERFECTION, THE EFFECT OF PERFECTION OR
PRIORITY OF THE INTERESTS OF ADMINISTRATIVE AGENT OR ANY LENDER IN THE
COLLATERAL IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW
YORK).

(b) EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO (I) WITH RESPECT TO THE
BORROWER AND THE SERVICER, THE EXCLUSIVE JURISDICTION, AND (II) WITH RESPECT TO
EACH OF THE OTHER PARTIES HERETO, THE NON-EXCLUSIVE JURISDICTION, IN EACH CASE,
OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN NEW YORK CITY, NEW YORK IN ANY

 

3



--------------------------------------------------------------------------------

ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT, AND EACH
PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION
OR PROCEEDING (I) IF BROUGHT BY THE BORROWER, THE SERVICER OR ANY AFFILIATE
THEREOF, SHALL BE HEARD AND DETERMINED, AND (II) IF BROUGHT BY ANY OTHER PARTY
TO THIS AMENDMENT, MAY BE HEARD AND DETERMINED, IN EACH CASE, IN SUCH NEW YORK
STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. NOTHING
IN THIS SECTION 8 SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY
OTHER CREDIT PARTY TO BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER OR THE
SERVICER OR ANY OF THEIR RESPECTIVE PROPERTY IN THE COURTS OF OTHER
JURISDICTIONS. EACH OF THE BORROWER AND THE SERVICER HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING. THE PARTIES HERETO AGREE
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.

SECTION 9. Section Headings. The various headings of this Amendment are included
for convenience only and shall not affect the meaning or interpretation of this
Amendment, the Receivables Financing Agreement or any provision hereof or
thereof.

[Signature pages follow.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

NCR RECEIVABLES LLC,

as the Borrower

By:  

/s/ Russell Johnson

Name: Russell Johnson Title: Vice President

NCR CORPORATION,

as the Servicer

By:  

/s/ John Boudreau

Name: John Boudreau Title: Treasurer

 

S-1

Third Amendment to

Receivables Financing Agreement (NCR)



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:  

/s/ Eric Bruno

Name: Eric Bruno Title: Senior Vice President

PNC BANK, NATIONAL ASSOCIATION,

as a Group Agent

By:  

/s/ Eric Bruno

Name: Eric Bruno Title: Senior Vice President

PNC BANK, NATIONAL ASSOCIATION,

as a Committed Lender

By:  

/s/ Eric Bruno

Name: Eric Bruno Title: Senior Vice President

 

S-2

Third Amendment to

Receivables Financing Agreement (NCR)



--------------------------------------------------------------------------------

MUFG BANK, LTD.,

as a Committed Lender

By:  

/s/ Akira Kawashima

Name: Akira Kawashima Title: Managing Director

MUFG BANK, LTD.,

as a Group Agent

By:  

/s/ Akira Kawashima

Name: Akira Kawashima Title: Managing Director

VICTORY RECEIVABLES CORPORATION,

as a Conduit Lender

By:  

/s/ Kevin J. Corrigan

Name: Kevin J. Corrigan Title: Senior Vice President

 

S-3

Third Amendment to

Receivables Financing Agreement (NCR)



--------------------------------------------------------------------------------

As of the date first set forth above, NCR Corporation, in its capacity as
Originator under the Purchase and Sale Agreement, and NCR Receivables LLC, in
its capacity as Buyer under the Purchase and Sale Agreement, hereby acknowledge
this Amendment and agree to be bound by the terms of this Amendment to the
extent such terms amend the provisions of the Purchase and Sale Agreement. In
furtherance of the foregoing, Originator agrees it shall sell and/or contribute,
and Buyer agrees it shall purchase and/or receive, all existing and hereafter
arising Digital Insight Receivables pursuant to the Purchase and Sale Agreement.

 

NCR CORPORATION,

as Originator

By:  

/s/ John Boudreau

Name: John Boudreau Title: Treasurer

NCR RECEIVABLES LLC,

as Buyer

By:  

/s/ Russell Johnson

Name: Russell Johnson Title: Vice President

 

S-4

Third Amendment to

Receivables Financing Agreement (NCR)



--------------------------------------------------------------------------------

Exhibit A to Amendment #3 dated November 15, 2018

Conformed to Amendment #1 dated November 21, 2016

Conformed to Amendment #2 dated September 29, 2017

Conformed to Amendment #3 dated November 15, 2018

RECEIVABLES FINANCING AGREEMENT

Dated as of November 21, 2014

by and among

NCR RECEIVABLES LLC,

as Borrower,

THE PERSONS FROM TIME TO TIME PARTY HERETO,

as Lenders and as Group Agents,

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

PNC CAPITAL MARKETS LLC,

as Structuring Agent,

and

NCR CORPORATION,

as initial Servicer



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1  

SECTION 1.01.

  Certain Defined Terms      1  

SECTION 1.02.

  Other Interpretative Matters      29  

ARTICLE II TERMS OF THE LOANS

     30  

SECTION 2.01.

  Loan Facility      30  

SECTION 2.02.

  Making Loans; Repayment of Loans      30  

SECTION 2.03.

  Interest and Fees      3132  

SECTION 2.04.

  Records of Loans      32  

SECTION 2.05.

  RFA Notes      32  

ARTICLE III SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS

     3233  

SECTION 3.01.

  Settlement Procedures      3233  

SECTION 3.02.

  Payments and Computations, Etc.      3536  

ARTICLE IV INCREASED COSTS; FUNDING LOSSES; TAXES; ILLEGALITY AND SECURITY
INTEREST

     36  

SECTION 4.01.

  Increased Costs      36  

SECTION 4.02.

  Funding Losses      3738  

SECTION 4.03.

  Taxes      38  

SECTION 4.04.

  Inability to Determine LMIR; Change in Legality      42  

SECTION 4.05.

  Security Interest      4243  

SECTION 4.06.

  Mitigation Obligations; Replacement of Affected Persons      4344  

SECTION 4.07.

  Successor LIBOR Rate or LMIR Index      45  

ARTICLE V CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS

     4446  

SECTION 5.01.

  Conditions Precedent to Effectiveness and the Initial Credit Extension     
4446  

SECTION 5.02.

  Conditions Precedent to All Credit Extensions      4546  

SECTION 5.03.

  Conditions Precedent to All Reinvestments      4547  

ARTICLE VI REPRESENTATIONS AND WARRANTIES

     4647  

SECTION 6.01.

  Representations and Warranties of the Borrower      4647  

SECTION 6.02.

  Representations and Warranties of the Servicer      5153  

ARTICLE VII COVENANTS

     5557  

SECTION 7.01.

  Covenants of the Borrower      5557  

SECTION 7.02.

  Covenants of the Servicer      6365  

SECTION 7.03.

  Separate Existence of the Borrower      6869  

ARTICLE VIII ADMINISTRATION AND COLLECTION OF RECEIVABLES

     6971  

SECTION 8.01.

  Appointment of the Servicer      6971  

SECTION 8.02.

  Duties of the Servicer      7072  

SECTION 8.03.

  Lock-Box Account Arrangements      7173  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 8.04.

  Enforcement Rights      7173  

SECTION 8.05.

  Responsibilities of the Borrower      7274  

SECTION 8.06.

  Servicing Fee      7375  

ARTICLE IX TERMINATION EVENTS

     7375  

SECTION 9.01.

  Termination Events      7375  

ARTICLE X THE ADMINISTRATIVE AGENT

     7678  

SECTION 10.01.

  Authorization and Action      7678  

SECTION 10.02.

  Administrative Agent’s Reliance, Etc.      7779  

SECTION 10.03.

  Administrative Agent and Affiliates      7779  

SECTION 10.04.

  Indemnification of Administrative Agent      7779  

SECTION 10.05.

  Delegation of Duties      7880  

SECTION 10.06.

  Action or Inaction by Administrative Agent      7880  

SECTION 10.07.

  Notice of Termination Events; Action by Administrative Agent      7880  

SECTION 10.08.

  Non-Reliance on Administrative Agent and Other Parties      7880  

SECTION 10.09.

  Successor Administrative Agent      7981  

ARTICLE XI THE GROUP AGENTS

     7981  

SECTION 11.01.

  Authorization and Action      7981  

SECTION 11.02.

  Group Agent’s Reliance, Etc.      8082  

SECTION 11.03.

  Group Agent and Affiliates      8082  

SECTION 11.04.

  Indemnification of Group Agents      8082  

SECTION 11.05.

  Delegation of Duties      8183  

SECTION 11.06.

  Notice of Termination Events      8183  

SECTION 11.07.

  Non-Reliance on Group Agent and Other Parties      8183  

SECTION 11.08.

  Successor Group Agent      8284  

SECTION 11.09.

  Reliance on Group Agent      8284  

ARTICLE XII INDEMNIFICATION

     8284  

SECTION 12.01.

  Indemnities by the Borrower      8284  

SECTION 12.02.

  Indemnification by the Servicer      8486  

ARTICLE XIII MISCELLANEOUS

     8587  

SECTION 13.01.

  Amendments, Etc.      8587  

SECTION 13.02.

  Notices, Etc.      8688  

SECTION 13.03.

  Assignability; Addition of Lenders      8688  

SECTION 13.04.

  Costs and Expenses      8991  

SECTION 13.05.

  No Proceedings; Limitation on Payments      9092  

SECTION 13.06.

  Confidentiality      9092  

SECTION 13.07.

  GOVERNING LAW      9294  

SECTION 13.08.

  Execution in Counterparts      9294  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 13.09.

  Integration; Binding Effect; Third-Party Beneficiaries; Survival of
Termination      9294  

SECTION 13.10.

  CONSENT TO JURISDICTION      9294  

SECTION 13.11.

  WAIVER OF JURY TRIAL      9395  

SECTION 13.12.

  Ratable Payments      9395  

SECTION 13.13.

  Limitation of Liability      9395  

SECTION 13.14.

  Intent of the Parties      9496  

SECTION 13.15.

  USA Patriot Act      9496  

SECTION 13.16.

  Right of Setoff      9496  

SECTION 13.17.

  Severability      9496  

SECTION 13.18.

  Mutual Negotiations      9597  

SECTION 13.19.

  Structuring Agent      97  

 

EXHIBITS       EXHIBIT A    –    Form of Loan Request EXHIBIT B    –    Form of
Assignment and Acceptance Agreement EXHIBIT C    –    Form of Assumption
Agreement EXHIBIT D    –    Credit and Collection Policy EXHIBIT E    –    Form
of Information Package EXHIBIT F    –    Form of Compliance Certificate EXHIBIT
G    –    Closing Memorandum EXHIBIT H    –    Form of RFA Note SCHEDULES      
SCHEDULE I    –    Commitments SCHEDULE II    –    Lock-Boxes, Lock-Box Accounts
and Lock-Box Banks SCHEDULE III    –    Notice Addresses SCHEDULE IV    –   
Locations for Chattel Paper and Records

 

-iii-



--------------------------------------------------------------------------------

This RECEIVABLES FINANCING AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is entered into as of
November 21, 2014 by and among the following parties:

(i) NCR RECEIVABLES LLC, a Delaware limited liability company, as Borrower
(together with its successors and assigns, the “Borrower”);

(ii) the Persons from time to time party hereto as Lenders and as Group Agents;

(iii) PNC BANK, NATIONAL ASSOCIATION (“PNC”), as Administrative Agent;

(iv) NCR CORPORATION, a Maryland corporation (“NCR”), as initial Servicer (in
such capacity, together with its successors and assigns in such capacity, the
“Servicer”); and

(v) PNC CAPITAL MARKETS LLC, a Pennsylvania limited liability company, as
Structuring Agent.

PRELIMINARY STATEMENTS

The Borrower has acquired, and will acquire from time to time, Receivables from
the Originators pursuant to the Purchase and Sale Agreement. The Borrower has
requested that the Lenders make Loans from time to time to the Borrower, on the
terms, and subject to the conditions set forth herein, secured by, among other
things, the Pool Receivables.

In consideration of the mutual agreements, provisions and covenants contained
herein, the sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Adjusted Net Receivables Pool Balance” means, at any time, the excess of
(i) the Net Receivables Pool Balance, over (ii) the Specifically Reserved
Maintenance Revenue Amount; provided, however, that so long as the Level 1
Ratings Trigger is not in effect, the Specifically Reserved Maintenance Revenue
Amount shall be deemed to be zero for purposes of this definition.

“Administrative Agent” means PNC, in its capacity as contractual representative
for the Credit Parties, and any successor thereto in such capacity appointed
pursuant to Article X.



--------------------------------------------------------------------------------

on such day; provided, however, that the “Bank Rate” for any day while a
Termination Event has occurred and is continuing shall be an interest rate per
annum equal to the sum of 2.00% per annum plus the greater of (i) the Base Rate
for such Lender on such day and (ii) the LIBOR Rate for such Lender on such day.

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.

“Base Rate” means, for any day and any Lender, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate shall be at all times
equal to the greater of:

(a) the rate of interest in effect for such day as publicly announced from time
to time by the applicable Group Agent or its Affiliate as its “reference rate”
or “prime rate”, as applicable. Such “reference rate” or “prime rate” is set by
the applicable Group Agent or its Affiliate based upon various factors,
including such Person’s costs and desired return, general economic conditions
and other factors, and is used as a reference point for pricing some loans,
which may be priced at, above or below such announced rate, and is not
necessarily the lowest rate charged to any customer; and

(b) 0.50% per annum above the latest Federal Funds Rate.

“Beneficial Ownership Rule” means 31 C.F.R. § 1010.230.

“Borrower” has the meaning set forth in the preamble to this Agreement.

“Borrower Indemnified Amounts” has the meaning set forth in Section 12.01(a).

“Borrower Indemnified Party” has the meaning set forth in Section 12.01(a).

“Borrower Obligations” means all present and future indebtedness, reimbursement
obligations and other liabilities and obligations (howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent, or due or to
become due) of the Borrower to any Credit Party, Borrower Indemnified Party
and/or any Affected Person, arising under this Agreement or any other
Transaction Document or the transactions contemplated hereby or thereby, and
shall include, without limitation, all Capital and Interest on the Loans, all
Fees and all other amounts due or to become due under the Transaction Documents
(whether in respect of fees, costs, expenses, indemnifications or otherwise),
including, without limitation, interest, fees and other obligations that accrue
after the commencement of any Insolvency Proceeding with respect to the Borrower
(in each case whether or not allowed as a claim in such proceeding).

“Borrower’s Limited Liability Company Agreement” means the Amended and Restated
Limited Liability Company Agreement of the Borrower, dated as of November 21,
2014, between NCR, as sole initial member, and Michelle Dreyer, as independent
manager and special member.

“Borrower’s Net Worth” means, at any time of determination, an amount equal to
(i) the sum of (A) the Outstanding Balance of all Pool Receivables at such time,
plus (B) cash Collections held by the Borrower, minus (ii) the sum of (A) the
Aggregate Capital at such time,

 

3



--------------------------------------------------------------------------------

plus (B) the Aggregate Interest at such time, plus (C) the aggregate accrued and
unpaid Fees at such time, plus (D) the aggregate outstanding principal balance
of all Subordinated Notes at such time, plus (E) the aggregate accrued and
unpaid interest on all Subordinated Notes at such time, plus (F) without
duplication, the aggregate accrued and unpaid other Borrower Obligations at such
time.

“Borrowing Base” means, at any time of determination, the amount equal to
(a) the sum of (i) the Adjusted Net Receivables Pool Balance at such time plus
(ii) the amount of Collections then set aside and being held in trust by the
Servicer or segregated in a separate account approved by the Administrative
Agent, in either case, pursuant to and in accordance with Section 3.01(a), minus
(b) the Total Reserves at such time; provided, however, that for purposes of
reporting the Borrowing Base on any Information Package or Loan Request, the
Borrowing Base shall be calculated assuming the amount set forth in clause
(a)(ii) above is zero.

“Borrowing Base Deficit” means, at any time of determination, the amount, if
any, by which (a) the Aggregate Capital at such time, exceeds (b) the lesser of
(i) the Borrowing Base at such time and (ii) the Facility Limit at such time.

“Breakage Fee” means (i) for any Interest Period for which Interest is computed
by reference to the CP Rate or the Euro Rate and a reduction of Capital is made
for any reason on any day other than a Settlement Date or pursuant to
Section 2.02(d), the amount, if any, by which (A) the additional Interest
(calculated without taking into account any Breakage Fee) which would have
accrued by the next Settlement Date (or, if earlier, the maturity of the
underlying Note) on the portion of Capital so reduced exceeds (B) the income, if
any, received by the applicable Lender from the investment of the proceeds of
such reduction of Capital for a comparable time period or (ii) to the extent
that the Borrower shall fail to borrow on the date specified by the Borrower in
connection with any request for funding pursuant to Article II of this Agreement
due to a cancellation by the Borrower, any failure by the Borrower to accept the
related Loan or any failure by the Borrower to satisfy any of the conditions set
forth in Section 5.02, the amount, if any, by which (A) the additional Interest
(calculated without taking into account any Breakage Fee) which would have
accrued by the next Settlement Date (or, if earlier, the maturity of the
underlying Note) on the amounts so failed to be borrowed or accepted in
connection with any such request for funding by the Borrower exceeds (B) the
income, if any, received by the applicable Lender from the investment of the
proceeds of such unborrowed amounts for a comparable time period. A certificate
as to the amount of any Breakage Fee (including the computation of such amount)
shall be submitted by the affected Lender (or applicable Group Agent on its
behalf) to the Borrower and shall be conclusive and binding for all purposes,
absent manifest error.

“BTMU” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch.

“Business Day” means any day (other than a Saturday or Sunday) on which:
(a) banks are not authorized or required to close in Pittsburgh, Pennsylvania,
or New York City, New York and (b) if this definition of “Business Day” is
utilized in connection with calculating the LMIR or the Euro Rate, dealings are
carried out in the London interbank market.

 

4



--------------------------------------------------------------------------------

III: A Global Regulatory Framework for More Resilient Banks and Banking Systems”
(as amended, supplemented or otherwise modified or replaced from time to time),
shall in each case, to the extent requiring any change to the compliance
policies and practices (including relating to capital, liquidity or leverage
requirements) of any Affected Person after the date hereof, be deemed to be a
“Change in Law,” regardless of the date enacted, adopted or issued.

“Charged-Off Receivable” means a Receivable which, consistent with the Credit
and Collection Policy, has been or should be written off the applicable
Originator’s or the Borrower’s books as uncollectible.

“Closing Date” means November 21, 2014.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Collateral” has the meaning set forth in Section 4.05(a).

“Collections” means, with respect to any Pool Receivable: (a) all funds that are
received by any Originator, the Borrower, the Servicer or any other Person on
their behalf in payment of any amounts owed in respect of such Pool Receivable
(including purchase price, finance charges, interest and all other charges), or
applied to amounts owed in respect of such Pool Receivable (including insurance
payments and net proceeds of the sale or other disposition of repossessed goods
or other collateral or property of the related Pool Obligor or any other Person
directly or indirectly liable for the payment of such Pool Receivable and
available to be applied thereon), (b) all Deemed Collections, (c) all proceeds
of all Related Security with respect to such Pool Receivable and (d) all other
proceeds of such Pool Receivable.

“Commitment” means, with respect to any Committed Lender (including a Related
Committed Lender), the maximum aggregate amount which such Person is obligated
to lend or pay hereunder on account of all Loans, on a combined basis, as set
forth on Schedule I or in the Assumption Agreement or other agreement pursuant
to which it became a Lender, as such amount may be modified in connection with
any subsequent assignment pursuant to Section 13.03 or in connection with a
reduction in the Facility Limit pursuant to Section 2.02(e). If the context so
requires, “Commitment” also refers to a Committed Lender’s obligation to make
Loans hereunder in accordance with this Agreement.

“Committed Lenders” means PNC, BTMUMUFG and each other Person that is or becomes
a party to this Agreement in the capacity of a “Committed Lender”.

“Concentration Percentage” means (i) for any Group A Obligor, 25.00%, (ii) for
any Group B Obligor, 12.50%, (iii) for any Group C Obligor, 8.33% and (iv) for
any Group D Obligor, 5.00%.

“Concentration Reserve Percentage” means, at any time of determination, the
largest of: (a) the sum of the five largest Obligor Percentages of the Group D
Obligors, (b) the sum of the three largest Obligor Percentages of the Group C
Obligors, (c) the sum of the two largest Obligor Percentages of the Group B
Obligors and (d) the largest Obligor Percentage of the Group A Obligors;
provided, that for purposes of calculating the foregoing each Pool Obligor that
is

 

6



--------------------------------------------------------------------------------

the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Affected Person (or such Governmental Authority) to
reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Affected Person.

“Delinquency Ratio” means the ratio (expressed as a percentage and rounded to
the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the
last day of each Fiscal Month by dividing: (a) the aggregate Outstanding Balance
of all Pool Receivables that were Delinquent Receivables on such day, by (b) the
aggregate Outstanding Balance of all Pool Receivables on such day.

“Delinquent Receivable” means a Pool Receivable as to which any payment, or part
thereof, remains unpaid for more than 180 days from the original invoice date
for such payment.

“Digital Insight Receivable” means any Receivable originated by NCR that is
identified in the Servicer’s accounting system with ORG code “201100037, FIN RF
DIG INSIGHT SALES”.

“Digital Insight Receivables Eligibility Date” has the meaning set forth in
clause (p) of the definition of “Eligible Receivables.”

“Dilution Amount” means, with respect to any Fiscal Month, an amount equal to
the aggregate reduction in the Outstanding Balance of all Pool Receivables in
such Fiscal Month (without giving effect to the receipt of any Deemed
Collections) resulting from: (i) defective, rejected or returned goods or
services, (ii) revisions, cancellations, allowances, rebates, credit memos,
discounts, warranty payments or other voluntary reductions in the amounts
actually owed by the applicable Pool Obligor made by the Borrower, any
Originator, the Servicer or any of their respective Affiliates (other than as a
result of the receipt of Collections), (iii) setoffs, counterclaims or disputes
between any Pool Obligor and the Borrower, any Originator, the Servicer or their
respective Affiliates (whether arising from the transaction giving rise to a
Pool Receivable or any unrelated transaction) or (iv) corrections to the
reported Outstanding Balance of any Pool Receivable previously included in the
Net Receivables Pool Balance in excess of its actual Outstanding Balance as of
the date of such inclusion.

“Dilution Horizon Ratio” means, for any Fiscal Month, the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%, with 5/1000th of 1% rounded
upward) computed as of the last day of such Fiscal Month by dividing: (a) the
aggregate initial Outstanding Balance of all Pool Receivables originated by the
Originators during the most recent Fiscal Month, by (b) at any time (x) prior to
the Digital Insight Receivables Eligibility Date, the sum of (A) the Net
Receivables Pool Balance as of the last day of such Fiscal Month and (B) the
Outstanding Balance of Digital Insight Receivables as of the last day of such
Fiscal Month and (y) at any time thereafter, the Net Receivables Pool Balance as
of the last day of such Fiscal Month.

“Dilution Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100th of 1%, with 5/1000th of 1% rounded upward), computed as of the
last day of each Fiscal Month by dividing: (a) the product of (i) 25.00% (or
such other percentage reasonably determined by the Administrative Agent, based
upon the results of its periodic audits and

 

10



--------------------------------------------------------------------------------

(l) that constitutes an “account,” “general intangible” or “chattel paper” and
that is not evidenced by an “instrument,” each as defined in the UCC;

(m) that is neither a Defaulted Receivable nor a Delinquent Receivable;

(n) that represents amounts earned and payable by the Pool Obligor that are not
subject to the performance of additional services or delivery of additional
goods by the Originator thereof; provided, however, that if such Receivable is
subject to the performance of additional services or delivery of additional
goods by the Originator thereof, only the portion of such Receivable
attributable to such additional services or goods shall be excluded from
Eligible Receivables; and

(o) which Receivable has been or will be billed or invoiced to the Obligor
thereon within the next thirty days (or such longer period consented to by the
AdministratorAdministrative Agent and the Group Agents).; and

(p) that is not a Digital Insight Receivable, unless and until such time, if
any, that the Administrative Agent and each Group Agent has (i) received such
information and reports with respect to the Digital Insight Receivables, in form
and substance satisfactory to the Administrative Agent and each Group Agent, as
the Administrative Agent and any Group Agent has requested from the Borrower or
the Servicer, (ii) completed, and are satisfied with the results, of any due
diligence requested by the Administrative Agent and any Group Agent,
(iii) obtained any necessary final credit approvals, (iv) either (1) evidence
reasonably satisfactory to the Administrative Agent and each Group Agent that
Borrower (or Servicer on its behalf) has instructed all Obligors of Digital
Insight Receivables to deliver payments on such Receivables to an existing
Lock-Box Account or (2) a duly executed Lock-Box Agreement (or amendment
thereto) satisfactory to the Administrative Agent and each Group Agent relating
to each account to which Borrower (or Servicer on its behalf) has instructed
Obligors of Digital Insight Receivables to make payments along with a
corresponding update to Schedule II to this Agreement and (v) provided to the
Borrower or Servicer written confirmation of satisfaction of the conditions set
forth in the preceding clauses (i) through (iv) identifying the date upon which
Digital Insight Receivables will constitute (subject to the satisfaction of each
other clause of this definition of “Eligible Receivable”) Eligible Receivables
(such date, the “Digital Insight Receivables Eligibility Date”).

“Equity Interest” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or 414(c) of the

 

13



--------------------------------------------------------------------------------

product of (x) 10.00%, multiplied by (y) the aggregate Outstanding Balance of
all Eligible Receivables then in the Receivables Pool; plus

(d) the excess (if any) of (i) the aggregate Outstanding Balance of all Eligible
Receivables as to which any payment, or part thereof, remains unpaid for more
than 150 days from the original invoice date for such payment over (ii) the
product of (x) 5.00%, multiplied by (y) the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool; plus

(e) the excess (if any) of (i) the aggregate Outstanding Balance of all Eligible
Receivables, the Obligor of which is a Governmental Authority, over (ii) the
product of (x) 5.00%, multiplied by (y) the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool;

provided, however, that for the avoidance of doubt, the aggregate amount
included in the Excess Concentration Amount at any time with respect to any Pool
Obligor’s Eligible Receivables shall not exceed the aggregate Outstanding
Balance of all such Pool Obligor’s Eligible Receivables at such time.

“Exchange Act” means the Securities Exchange Act of 1934, as amended or
otherwise modified from time to time.

“Excluded Digital Insight Receivable” means any Receivable (as defined without
giving effect to the proviso in the definition thereof) originated by NCR that
is identified in the Servicer’s accounting system with ORG code “201100037, FIN
RF DIG INSIGHT SALES”.

“Excluded Obligor” has the meaning set forth in the Purchase and Sale Agreement.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
an Affected Person or required to be withheld or deducted from a payment to an
Affected Person: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case,
(i) imposed as a result of such Affected Person being organized under the laws
of, or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in the Loans
or Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 4.06) or (ii) such Lender
changes its lending office, except in each case to the extent that amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 4.03(f) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“Facility Limit” means, at any time of determination, the aggregate Commitment
of all Committed Lenders, which as of the Closing Date is equal to $200,000,000,
as reduced from

 

15



--------------------------------------------------------------------------------

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of
November 21, 2014 by and among JPMorgan Chase Bank, N.A., as administrative
agent and collateral agent under the NCR Credit Agreement and the “Guarantee and
Collateral Agreement” as defined therein, PNC, as Administrative Agent, NCR and
the Borrower, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Interest” means, for each Loan for any Interest Period (or portion thereof),
the amount of interest accrued on the Capital of such Loan during such Interest
Period (or portion thereof) in accordance with Section 2.03(b).

“Interest Period” means: (a) before the Termination Date: (i) initially the
period commencing on the date of the initial Loan pursuant to Section 2.01 (or
in the case of any fees payable hereunder, commencing on the Closing Date) and
ending on (but not including) the next Monthly Settlement Date and
(ii) thereafter, each period commencing on such Monthly Settlement Date and
ending on (but not including) the next Monthly Settlement Date and (b) on and
after the Termination Date, such period (including a period of one day) as shall
be selected from time to time by the Administrative Agent (with the consent or
at the direction of the Majority Group Agents) or, in the absence of any such
selection, each period of 30 days from the last day of the preceding Interest
Period.

“Interest Rate” means, for any day in any Interest Period for any Loan (or any
portion of Capital thereof):

(a) if both (x) such Loan (or such portion of Capital thereof) is being funded
by a Conduit Lender on such day through the issuance of Notes and (y) such day
is after November 20, 2017, then the applicable CP Rate; provided, however, that
the Interest Rate for any Loan (or any portion of Capital thereof) being funded
by a Conduit Lender at any time (including through the issuance of Notes) may
instead be determined by reference to the applicable Bank Rate pursuant to
clause (b) below if so mutually agreed in writing between such Conduit Lender
and the Borrower (each in their sole discretion) with respect to one or more
Interest Periods, the applicable CP Rate; or

(b) if any of (x) such Loan (or such portion of Capital thereof) is being funded
by any Lender on such day other than through the issuance of Notes (including,
without limitation, if a Conduit Lender is then funding such Loan (or such
portion or Capital thereof) under a Program Support Agreement) or if the
applicable Conduit Lender and the Borrower have so agreed in writing pursuant to
the proviso to clause (a) above with respect to such Interest Period, (y) such
day is on or prior to November 20, 2017 or (z), or if a Committed Lender is then
funding such Loan (or such portion or Capital thereof)), then the applicable
Bank Rate;

provided, however, that no provision of this Agreement or the RFA Notes shall
require the payment or permit the collection of Interest in excess of the
maximum permitted by Applicable Law; and provided, further, that Interest for
any Loan shall not be considered paid by any distribution to the extent that at
any time all or a portion of such distribution is rescinded or must otherwise be
returned for any reason.

 

20



--------------------------------------------------------------------------------

“Investment Company Act” means the Investment Company Act of 1940, as amended or
otherwise modified from time to time.

“IRS” means the United States Internal Revenue Service.

“LCR Restricted Interest” means any commercial paper or security (other than
equity securities issued to NCR or any Originator that is a consolidated
subsidiary of NCR under generally accepted accounting principles) within the
meaning of Paragraph __.32(e)(viii) of the final rules titled Liquidity Coverage
Ratio: Liquidity Risk Measurement Standards, 79 Fed. Reg. 197, 61440 et seq.
(October 10, 2014), other than any interest that would not be a LCR Restricted
Interest but for the act or omission of any Affected Person or any participant
or assignee thereof.

“Lenders” means the Conduit Lenders and the Committed Lenders.

“Level 1 Ratings Trigger” shall be deemed to be in effect at any time when
(i) NCR has a long-term “corporate family rating” of less than “Ba3” by Moody’s
or does not have a long-term “corporate family rating” from Moody’s or (ii) NCR
has a long-term “corporate credit rating” of less than “BB-” by S&P or does not
have a long-term “corporate credit rating” from S&P.

“LIBOR Discontinuance Date” means any of the following:

(a) the date set in a public statement or publication of information by or on
behalf of the administrator of the LIBOR Rate announcing that it has ceased or
will cease to provide the LIBOR Rate permanently or indefinitely, provided,
that, at that time, there is no successor administrator that will continue to
provide the LIBOR Rate;

(b) the date set in a public statement or publication of information by the
regulatory supervisor for the administrator of the LIBOR Rate, a central bank
with jurisdiction over the LIBOR Rate or the applicable currency thereof, an
insolvency official with jurisdiction over the administrator for the LIBOR Rate,
a resolution authority with jurisdiction over the administrator for the LIBOR
Rate or a court or an entity with similar insolvency or resolution authority
over the administrator for the LIBOR Rate, which states that the administrator
of the LIBOR Rate has ceased or will cease to provide the LIBOR Rate permanently
or indefinitely, provided that, at that time, there is no successor
administrator that will continue to provide the LIBOR Rate;

(c) the fifth (5th) consecutive business day on which the LIBOR Rate is not
published by the administrator of the LIBOR Rate and such failure is not a
result of a temporary moratorium, embargo or disruption declared by the
administrator of the LIBOR Rate or any regulator or relevant regulatory
supervisor; or

(d) the date which is five (5) business days after the date of a published
statement by the administrator of the LIBOR Rate, or the regulatory supervisor
for the administrator of the LIBOR Rate that has the effect that such LIBOR Rate
is no longer representative or may no longer be used as a benchmark reference
rate in new transactions.

 

21



--------------------------------------------------------------------------------

“LIBOR Rate” means (i) for any Lender (including, as of November 21, 2016, PNC)
with which the Borrower has agreed in writing that its LIBOR Rate shall be LMIR,
LMIR, or (ii) for any other Lender (including, as of November 21, 2016,
BTMUMUFG), the Euro Rate.

“LMIR” means for any day during any Interest Period, the greater of (a) 0.00%
and (b) the interest rate per annum determined by the applicable Group Agent
(which determination shall be conclusive absent manifest error) by dividing
(i) the one-month Eurodollar rate for U.S. dollar deposits as reported by
Bloomberg Finance L.P. and shown on US0001M Screen or any other service or page
that may replace such page from time to time for the purpose of displaying
offered rates of leading banks for London interbank deposits in United States
dollars, as of 11:00 a.m. (London time) on such day, or if such day is not a
Business Day, then the immediately preceding Business Day (or if not so
reported, then as determined by the Administrative Agent from another recognized
source for interbank quotation), in each case, changing when and as such rate
changes, by (ii) a number equal to 1.00 minus the Euro-Rate Reserve Percentage
on such day. The calculation of LMIR may also be expressed by the following
formula:

 

      LMIR    =       

One-month Eurodollar rate for U.S. Dollars

shown on Bloomberg US0001M Screen

or appropriate successor

 

      1.00 - Euro-Rate Reserve Percentage.   

LMIR shall be adjusted on the effective date of any change in the Euro-Rate
Reserve Percentage as of such effective date.

“Loan” means any loan made by a Lender pursuant to Section 2.02.

“Loan Request” means a letter in substantially the form of Exhibit A hereto
executed and delivered by the Borrower to the Administrative Agent and the Group
Agents pursuant to Section 2.02(a).

“Lock-Box” means each locked postal box with respect to which a Lock-Box Bank
who has executed a Lock-Box Agreement pursuant to which it has been granted
exclusive access for the purpose of retrieving and processing payments made on
the Pool Receivables and which is linked to a Lock-Box Account listed on
Schedule II (as such schedule may be modified from time to time in connection
with the addition or removal of any Lock-Box in accordance with the terms
hereof).

“Lock-Box Account” means each account listed on Schedule II to this Agreement
(as such schedule may be modified from time to time in connection with the
closing or opening of any Lock-Box Account in accordance with the terms hereof)
(in each case, in the name of the Borrower) and maintained at a bank or other
financial institution acting as a Lock-Box Bank pursuant to a Lock-Box Agreement
for the purpose of receiving Collections.

“Lock-Box Agreement” means each agreement, in form and substance satisfactory to
the Administrative Agent, among the Borrower, the Servicer (if applicable), the
Administrative

 

22



--------------------------------------------------------------------------------

Agent and a Lock-Box Bank, governing the terms of the related Lock-Box Accounts,
as the same may be amended, restated, supplemented or otherwise modified from
time to time.

“Lock-Box Bank” means any of the banks or other financial institutions holding
one or more Lock-Box Accounts.

“Loss Horizon Eight Months Ratio” means, at any time of determination, the ratio
(expressed as a percentage and rounded to the nearest 1/100 of 1%, with 5/1000th
of 1% rounded upward) computed by dividing: (a) the aggregate initial
Outstanding Balance of all Pool Receivables originated by the Originators during
the eight most recent Fiscal Months, by (b) at any time (x) prior to the Digital
Insight Receivables Eligibility Date, the sum of (A) the Net Receivables Pool
Balance as of such date and (B) the Outstanding Balance of Digital Insight
Receivables as of such date and (y) at any time thereafter, the Net Receivables
Pool Balance as of such date.

“Loss Horizon Five Months Ratio” means, at any time of determination, the ratio
(expressed as a percentage and rounded to the nearest 1/100 of 1%, with 5/1000th
of 1% rounded upward) computed by dividing: (a) the aggregate initial
Outstanding Balance of all Pool Receivables originated by the Originators during
the five most recent Fiscal Months, by (b) at any time (x) prior to the Digital
Insight Receivables Eligibility Date, the sum of (A) the Net Receivables Pool
Balance as of such date and (B) the Outstanding Balance of Digital Insight
Receivables as of such date and (y) at any time thereafter, the Net Receivables
Pool Balance as of such date.

“Loss Reserve Percentage” means, at any time of determination, the sum of
(a) 85.00% times the product of (i) 2.25, times (ii) the highest average of the
Default Ratios for any three consecutive Fiscal Months during the twelve most
recent Fiscal Months, times (iii) the Loss Horizon Five Months Ratio, plus
(b) 15.00% times the product of (i) 2.25, times (ii) the highest average of the
Default Ratios for any three consecutive Fiscal Months during the twelve most
recent Fiscal Months, times (iii) the Loss Horizon Eight Months Ratio.

“Majority Group Agents” means one or more Group Agents which in its Group, or
their combined Groups, as the case may be, have Committed Lenders representing
more than 50% of the aggregate Commitments of all Committed Lenders in all
Groups (or, if the Commitments have been terminated, have Lenders representing
more than 50% of the Aggregate Capital); provided, however, that so long as
there are two or more Groups party hereto, no less than two Group Agents shall
constitute the Majority Group Agents.

“Majority-Owned Subsidiary of a Listed Entity” means an entity whose common
stock or analogous equity interests are at least 51% owned by a company
(i) listed on the New York Stock Exchange or the American Stock Exchange or
(ii) whose common stock or analogous equity interests have been designated as a
NASDAQ National Market Security listed on the NASDAQ Stock Market.

“Material Adverse Effect” means, with respect to any event or circumstance and
with respect to any Person (or if no Person is specified, with respect to the
Borrower, the Originators and the Servicer), a material adverse effect on:

 

23



--------------------------------------------------------------------------------

(a) the assets, operations, business or financial condition of such Person;

(b) the ability of any such Person to perform its obligations under this
Agreement or any other Transaction Document to which it is a party;

(c) the validity or enforceability of this Agreement or any other Transaction
Document, or the validity, enforceability, value or collectibility of any
material portion of the Pool Receivables; or

(d) the status, perfection, enforceability or priority of the interest of the
Administrative Agent (for the benefit of the Secured Parties) in the Pool
Receivables.

“Material Indebtedness” means Debt (other than Debt under the Transaction
Documents), or obligations in respect of one or more Hedging Agreements, of any
one or more of the Borrower, the Servicer or an Originator in an aggregate
principal amount of (i) $50,000,000 or more, in the case of Debt or Hedging
Agreements of or guaranteed by the Servicer or an Originator and (ii) $15,325 or
more, in the case of Debt or Hedging Agreements of the Borrower. For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
the Borrower, the Servicer or an Originator in respect of any Hedging Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that such Person would be required to pay if such Hedging Agreement
were terminated at such time.

“Maturity Date” means the earlier to occur of (a) the date occurring 365 days
following the Scheduled Termination Date and (b) the date on which the
“Termination Date” is declared or deemed to have occurred under Section 9.01.

“Minimum Dilution Reserve Percentage” means, on any day, the product of (a) the
average of the Dilution Ratios for the twelve most recent Fiscal Months,
multiplied by (b) the Dilution Horizon Ratio.

“Monthly Settlement Date” means the 26th day of each calendar month (or if such
day is not a Business Day, the next occurring Business Day).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized statistical rating organization.

“MUFG” means MUFG Bank, Ltd. (f/k/a The Bank of Tokyo Mitsubishi UFJ, Ltd., New
York Branch).

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Borrower or any of its ERISA Affiliates is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

“NCR” has the meaning set forth in the preamble to this Agreement.

“NCR Credit Agreement” means the Credit Agreement, dated as of August 22, 2011,
as amended and restated as of July 25, 2013, among NCR, as borrower, the lenders
from time to

 

24



--------------------------------------------------------------------------------

time party thereto, JPMorgan Chase Bank, N.A., as administrative agent and
collateral agent, and the various financial institutions party thereto as joint
lead arrangers, joint bookrunners, co-documentation agents, joint syndication
agents and joint senior managing agents, as amended, supplemented or otherwise
modified from time to time.

“Net Receivables Pool Balance” means, at any time of determination: (a) the
aggregate Outstanding Balance of all Eligible Receivables then in the
Receivables Pool, minus (b) the Excess Concentration Amount.

“Non-Consenting Affected Person” has the meaning set forth in Section 4.06(b).

“Notes” means short-term promissory notes issued, or to be issued, by any
Conduit Lender to fund its investments in accounts receivable or other financial
assets.

“Obligor” means, with respect to any Receivable, the Person obligated to make
payments under such Receivable pursuant to the Contract relating to such
Receivable.

“Obligor Percentage” means, at any time of determination, for each Pool Obligor,
a fraction, expressed as a percentage, (a) the numerator of which is the
aggregate Outstanding Balance of the Eligible Receivables of such Obligor less
the amount (if any) then included in the calculation of clause (a) of the Excess
Concentration Amount with respect to such Obligor and (b) the denominator of
which is the aggregate Outstanding Balance of all Eligible Receivables at such
time.

“Originator” and “Originators” have the meaning set forth in the Purchase and
Sale Agreement, as the same may be modified from time to time by adding new
Originators or removing Originators, in each case with the prior written consent
of the Administrative Agent.

“Other Connection Taxes” means, with respect to any Affected Person, Taxes
imposed as a result of a present or former connection between such Affected
Person and the jurisdiction imposing such Tax (other than connections arising
from such Affected Person having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Transaction Document, or sold or assigned an interest in any Loan
or Transaction Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document or RFA Note except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 4.06).

“Outstanding Balance” means, at any time of determination, with respect to any
Receivable, the then outstanding principal amount of such Receivable; provided,
that the Outstanding Balance of a Charged-Off Receivable shall be zero.

“Participant” has the meaning set forth in Section 13.03(e).

 

25



--------------------------------------------------------------------------------

“Purchase and Sale Agreement” means the Purchase and Sale Agreement, dated as of
the Closing Date, among NCR, as an Originator, the other Originators from time
to time part thereto, and the Borrower, as such agreement may be amended,
supplemented or otherwise modified from time to time.

“Purchase and Sale Termination Event” has the meaning set forth in the Purchase
and Sale Agreement.

“Rating Agency” means each of S&P, Fitch and Moody’s, to the extent then rating
the Notes of any Conduit Lender (and/or each other rating agency then rating the
Notes of any Conduit Lender).

“Receivable” means any right to payment of a monetary obligation owed to any
Originator or the Borrower (as assignee of an Originator), whether constituting
an account, chattel paper, payment intangible, instrument or general intangible,
in each instance arising in connection with the sale of goods, for services
rendered or the license of software, and includes, without limitation, the
obligation to pay any finance charges, fees and other charges with respect
thereto; provided, however, that “Receivable” does not include any Excluded
Digital Insight Receivable. Any such right to payment arising from any one
transaction, including, without limitation, any such right to payment
represented by an individual invoice or agreement, shall constitute a Receivable
separate from a Receivable consisting of any such right to payment arising from
any other transaction.

“Receivables Pool” means, at any time of determination, all of the then
outstanding Receivables transferred (or purported to be transferred) to the
Borrower pursuant to the Purchase and Sale Agreement prior to the Termination
Date.

“Register” has the meaning set forth in Section 13.03(c).

“Reinvestment” has the meaning set forth in Section 3.01(a).

“Related Committed Lender” means with respect to any Conduit Lender, each
Committed Lender listed as such for each Conduit Lender as set forth on the
signature pages of this Agreement or in any Assumption Agreement.

“Related Conduit Lender” means, with respect to any Committed Lender, each
Conduit Lender which is, or pursuant to any Assignment and Acceptance Agreement
or Assumption Agreement or otherwise pursuant to this Agreement becomes,
included as a Conduit Lender in such Committed Lender’s Group, as designated on
its signature page hereto or in such Assignment and Acceptance Agreement,
Assumption Agreement or other agreement executed by such Committed Lender, as
the case may be.

“Related Indemnified Party” means, with respect to any Person, such Person’s
Related Parties and any other Person through which such first Person may claim
reimbursement, compensation, contribution or indemnity hereunder by virtue of
its relationship with such other Person.

 

27



--------------------------------------------------------------------------------

“Sanctioned Country” means a country subject to a sanctions program identified
by the U.S. Department of Treasury’s Office of Foreign Assets Control.

“Sanctioned Person” means any Person on the list of Specially Designated
Nationals and Blocked Persons or subject to the limitations or prohibitions
under any other U.S. Department of Treasury’s Office of Foreign Assets Control
regulation or executive order.

“Scheduled Termination Date” means November 19, 2018.13, 2020.

“SEC” means the U.S. Securities and Exchange Commission.

“Secured Parties” means each Credit Party, each Borrower Indemnified Party and
each Affected Person.

“Securities Act” means the Securities Act of 1933, as amended or otherwise
modified from time to time.

“Servicer” has the meaning set forth in the preamble to this Agreement.

“Servicer Indemnified Amounts” has the meaning set forth in Section 12.02(a).

“Servicer Indemnified Party” has the meaning set forth in Section 12.02(a).

“Servicing Fee” means the fee referred to in Section 8.06(a) of this Agreement.

“Servicing Fee Rate” means the rate referred to in Section 8.06(a) of this
Agreement.

“Settlement Date” means with respect to any Portion of Capital for any Interest
Period or any Fees, (i) prior to the Termination Date, the Monthly Settlement
Date and (ii) on and after the Termination Date, each day selected from time to
time by the Administrative Agent (with the consent or at the direction of the
Majority Group Agents) (it being understood that the Administrative Agent (with
the consent or at the direction of the Majority Group Agents) may select such
Settlement Date to occur as frequently as daily) or, in the absence of such
selection, the Monthly Settlement Date.

“Solvent” means, with respect to any Person and as of any particular date,
(i) the present fair value of the assets of such Person exceeds the liabilities
of such Person, (ii) the fair value of the assets of such Person exceeds the
probable liability on such Person’s debts as such debts become absolute and
matured, (iii) such Person is able to pay its debts as they mature and (iv) such
Person’s capital is not unreasonably small for the business in which it is
engaged.

“Specifically Reserved Maintenance Revenue Amount” means the lesser of (i) the
amount then included in the deferred revenue liability reported on the
Originators’ books and records in respect of payments made by Persons that are
Obligors on Eligible Receivables for goods or services that have not yet been
delivered or performed by the Originators (and, for the avoidance of doubt,
excluding any portion of such deferred revenue liability in respect of
outstanding Receivables, rather than payments, that remain subject to the
performance of

 

29



--------------------------------------------------------------------------------

additional services or delivery of additional goods by Originators) and (ii) the
aggregate Outstanding Balance of the Eligible Receivables then owing by such
Obligors.

“Structuring Agent” means PNC Capital Markets LLC, a Pennsylvania limited
liability company.

“Subordinated Note” has the meaning set forth in the Purchase and Sale
Agreement.

“Sub-Servicer” has the meaning set forth in Section 8.01(d).

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock of each class or
other interests having ordinary voting power (other than stock or other
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such entity are
at the time owned, or management of which is otherwise controlled: (a) by such
Person, (b) by one or more Subsidiaries of such Person or (c) by such Person and
one or more Subsidiaries of such Person.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date” means the earliest to occur of (a) the Scheduled Termination
Date, (b) the date on which the “Termination Date” is declared or deemed to have
occurred under Section 9.01, (c) the Purchase and Sale Termination Date (as
defined in the Purchase and Sale Agreement) with respect to all remaining
Originators, and (d) the date selected by the Borrower on which all Commitments
have been reduced to zero pursuant to Section 2.02(e).

“Termination Event” has the meaning set forth in Section 9.01. For the avoidance
of doubt, a Termination Event shall occur only after applicable cure periods, if
any, specified in Section 9.01 have expired, and any Termination Event that
occurs shall be deemed to be continuing at all times thereafter unless and until
waived in accordance with Section 13.01.

“Third Amendment Closing Date” means November 15, 2018.

“Total Reserves” means, at any time of determination, the product of (a) the sum
of: (i) the Yield Reserve Percentage, plus (ii) the greater of (x) the sum of
the Concentration Reserve Percentage plus the Minimum Dilution Reserve
Percentage and (y) the sum of the Loss Reserve Percentage plus the Dilution
Reserve Percentage, times (b) the Adjusted Net Receivables Pool Balance on such
day.

“Transaction Documents” means this Agreement, the RFA Notes, the Purchase and
Sale Agreement, the Lock-Box Agreements, the Fee Letter, the Intercreditor
Agreement, each Subordinated Note, any Performance Guaranty, the Borrower’s
Limited Liability Company Agreement, in each case as the same may be amended,
supplemented or otherwise modified from time to time in accordance with this
Agreement.

 

30



--------------------------------------------------------------------------------

(e) Except as otherwise required by Applicable Law or the relevant Contract and
subject to the provisions of the Intercreditor Agreement, all Collections
received from a Pool Obligor in payment of any Pool Receivable shall be applied
to the Receivables of such Obligor in the order of the age of such Receivables,
starting with the oldest such Receivable, unless such Obligor designates in
writing its payment for application to specific Receivables.

SECTION 3.02. Payments and Computations, Etc. (a) All amounts to be paid by the
Borrower or the Servicer to the Administrative Agent, any Credit Party, any
Affected Person or any Borrower Indemnified Party hereunder shall be initiated
by wire transfer no later than 11:00 a.m. (New York City time) on the day when
due in same day funds to the applicable Group Agent’s Account.

(b) Each of the Borrower and the Servicer shall, to the extent permitted by
Applicable Law, pay interest on any amount not paid by it when due hereunder, at
an interest rate per annum equal to 2.00% per annum above the Base Rate, payable
on demand and compounded monthly on each Monthly Settlement Date.

(c) All computations of interest under subsection (b) above and all computations
of Interest, Fees and other amounts hereunder shall be made on the basis of a
year of 360 days (or, in the case of amounts determined by reference to the Base
Rate, 365 or 366 days, as applicable) for the actual number of days (including
the first but excluding the last day) elapsed. Whenever any payment or deposit
to be made hereunder shall be due on a day other than a Business Day, such
payment or deposit shall be made on the next succeeding Business Day and such
extension of time shall be included in the computation of such payment or
deposit.

(d) Solely for purposes of reporting information regarding the Pool Receivables,
the Net Receivables Pool Balance and the Borrowing Base in any Information
Package, Loan Request or similar report or certification, the portion of the
Pool Receivables’ aggregate Outstanding Balance that (x) is subject to potential
set-off or a similar right of offset or that remains subject to the performance
of additional services or delivery of additional goods by the Originators or
(y) will be billed or invoiced to the Obligor thereon within the next thirty
days (or such longer period consented to by the AdministratorAdministrative
Agent and the Group Agents) as contemplated by clause (o) of the definition of
“Eligible Receivable,” the Seller and the Servicer shall either (i) report the
actual amount thereof or (ii) report an estimate of such amount calculated in
manner and using assumptions approved by the Administrative Agent in
consultation with the Servicer, and reporting such an estimate shall not be
deemed to constitute a default under or breach of this Agreement or any other
Transaction Document. For the avoidance of doubt, the reporting and use of such
an estimated amount pursuant to this paragraph shall not derogate from (x) any
obligation of the Seller to ensure that no Borrowing Base Deficit exists based
upon the actual portion of the Pool Receivables’ aggregate Outstanding Balance
that is subject to potential set-off or a similar right of offset or that
remains subject to the performance of additional services or delivery of
additional goods by the Originators or (y) any obligation of the Seller or the
Servicer to notify the other parties hereto that a Borrowing Base Deficit exists
based upon such actual amounts.

ARTICLE IV

 

38



--------------------------------------------------------------------------------

obligations (other than those expressly stated to survive such termination) of
the Administrative Agent, the Lenders and the other Credit Parties hereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party, and all rights to the Collateral shall revert to the Borrower;
provided, however, that (i) in connection with any such Final Payout Date, the
Administrative Agent shall promptly send notice thereof to each Lock-Box Bank
for the purposes of terminating the related Lock-Box Agreements and
(ii) promptly following written request therefor by the Borrower delivered to
the Administrative Agent following any such termination, and at the sole expense
of the Borrower, the Administrative Agent shall execute and deliver to the
Borrower UCC-3 termination statements and such other documents as the Borrower
shall reasonably request to evidence such termination.

SECTION 4.06. Mitigation Obligations; Replacement of Affected Persons.

(a) If any Affected Person requests compensation under Section 4.01, or if the
Borrower is required to pay any additional amount to any Affected Person or to
any Governmental Authority for the account of any Affected Person pursuant to
Section 4.03, then such Affected Person shall (at the request of the Borrower)
use commercially reasonable efforts to designate a different lending office for
funding or booking the related Loans hereunder or to assign and delegate (or
cause to be assigned and delegated) such Affected Person’s rights and
obligations hereunder to another office, branch or Affiliate of such Affected
Person if, in the judgment of such Affected Person, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 4.01 or 4.03, as the case may be, in the future and (ii) would not
subject such Affected Person to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Affected Person. The Borrower hereby agrees
to pay all reasonable out of pocket costs and expenses incurred by any Affected
Person in connection with any such designation or assignment and delegation.

(b) If (i) any Affected Person requests compensation under Section 4.01,
(ii) the Borrower is required to pay any additional amount to any Affected
Person or any Governmental Authority for the account of any Affected Person
pursuant to Section 4.03, (iii) any Affected Person has become a Defaulting
Credit Party, or (iv) any Affected Person has failed to consent to a proposed
amendment, waiver, discharge or termination that requires the consent of each
Group Agent (or the Group Agent of each affected Group) and with respect to
which the Majority Group Agents shall have or would have granted their consent
or (v) the Borrower has requested in writing that a Conduit Lender agree to an
Interest Rate determined by reference to the applicable Bank Rate pursuant to
the proviso in clause (a) of the definition of “Interest Rate” and such Conduit
Lender (in its sole discretion) has not agreed in writing to do so by the date
that is 15-days following such request; provided that the Borrower shall not be
entitled to make such a request until October 1, 2017 (any such Affected Person
identified in clause (iv) and any such Conduit Lender identified in clause (v),
a “Non-Consenting Affected Person;” provided, however, that no Conduit Lender
shall be deemed to constitute a Non-Consenting Affected Person under clause
(v) until November 20, 2017”), then the Borrower may, at its sole expense and
effort, upon notice to the related Group Agent and the Administrative Agent,
require such Group Agent to cause the related Affected Person to assign and
delegate, without recourse (in accordance with and subject to all applicable
transfer restrictions), all its interests, rights and obligations under this
Agreement and the other Transaction Documents to another appropriate Person
(which, in the case of a Lender, shall be an Eligible Assignee) that shall
acquire such

 

46



--------------------------------------------------------------------------------

interest or, in the case of a Committed Lender, assume such Committed Lender’s
obligations (which assignee may, in each case, be an existing Lender); provided
that (A) the Borrower shall have received the prior written consent of the
Administrative Agent and the Majority Group Agents, which consent shall not
unreasonably be withheld (provided that no such consent from a Non-Consenting
Affected Person or its Affiliates shall be required, and any Non-Consenting
Affected Person and its Affiliates shall be excluded from any determination of
the Majority Group Agents for such purpose), (B) such Affected Person, if a
Lender, shall have received payment of an amount equal to its outstanding
Capital and, if applicable, accrued Interest and Fees thereon and all other
amounts then owing to it hereunder from the assignee or the Borrower, (C) in the
case of any such assignment and delegation resulting from a claim for
compensation under Section 4.01 or payments required to be made pursuant to
Section 4.03, such assignment is expected to result in a reduction in such
compensation or payments for future periods and (D) in the case of any such
assignment and delegation resulting from the failure of an Affected Person to
provide a consent, the assignee shall have given such consent and, as a result
of such assignment and delegation and any contemporaneous assignments and
delegations and consents, the applicable amendment, waiver, discharge or
termination can be effected. An Affected Person shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver or
consent by such Affected Person or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation have ceased to apply.

SECTION 4.07. Successor LIBOR Rate.

(a) If (x) the Administrative Agent determines in its commercially reasonable
discretion that either (i) (A) the circumstances set forth in Section 4.04 have
arisen and are unlikely to be temporary (such date, a “LIBOR Termination Date”)
or (B) the applicable supervisor or administrator (if any) of the LIBOR Rate or
a Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying the specific date after which the LIBOR Rate
shall no longer be used for determining interest rates for loans or (ii) a rate
other than the LIBOR Rate has become a widely recognized benchmark rate for
newly originated loans in Dollars in the U.S. market or (y) a LIBOR
Discontinuance Date has occurred, then in each case, the Administrative Agent
shall notify the Borrower, and the Administrative Agent and the Borrower shall
endeavor to promptly choose a replacement index for the LIBOR Rate and make
adjustments to applicable margins and related amendments to this Agreement as
referred to in clauses (b) and (c) below such that, to the extent practicable,
the all-in Interest Rate based on the replacement index will be as comparable as
practicable, under the circumstances, to the all-in Interest Rate based on the
LIBOR Rate in effect prior to its replacement (or if applicable, as in effect
immediately prior to the conditions that gave rise to the need for its
replacement).

(b) The Administrative Agent and the Borrower shall enter into an amendment to
this Agreement to reflect the replacement index, the adjusted margins and such
other related amendments as may be appropriate, in the commercially reasonable
discretion of the Administrative Agent, for the implementation and
administration of the replacement index-based rate. Notwithstanding anything to
the contrary in this Agreement or the other Transaction Documents (including,
without limitation, Section 13.01), such amendment shall become effective
without any further action or consent of any other party to this Agreement at
5:00 p.m. New York City time on the fifth (5th) Business Day after the date a
draft of the amendment is

 

47



--------------------------------------------------------------------------------

provided to the Group Agents, unless the Administrative Agent receives, on or
before such fifth (5th) Business Day, a written notice from the Majority Group
Agents stating that such Group Agents object to such amendment.

(c) Selection of the replacement index, adjustments to the applicable margins,
and amendments to this Agreement (i) will be determined with due consideration
to the then-current market practices for determining and implementing a rate of
interest for newly originated loans in the United States and loans converted
from a rate based on the LIBOR Rate to a replacement index-based rate, and
(ii) may also reflect adjustments to account for (A) the effects of the
transition from the LIBOR Rate to the replacement index and (B) yield- or
risk-based differences between the LIBOR Rate and the replacement index.

(d) Until an amendment reflecting a new replacement index in accordance with
this Section 4.07 is effective, any Portion of Capital for which the Interest
Rate is determined by reference to the LIBOR Rate will continue to accrue
Interest with reference to the LIBOR Rate, provided however, that if the
Administrative Agent determines in its commercially reasonable discretion that a
LIBOR Termination Date has occurred, then following the LIBOR Termination Date,
all Portions of Capital for which the Interest Rate would otherwise be
determined with reference to the LIBOR Rate shall automatically begin accruing
Interest with reference to the Base Rate until such time as an amendment
reflecting a replacement index and related matters as described above is
implemented.

(e) Notwithstanding anything to the contrary contained herein, if at any time
the replacement index is less than zero, at such times, such index shall be
deemed to be zero for purposes of this Agreement.

ARTICLE V

CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS

SECTION 5.01. Conditions Precedent to Effectiveness and the Initial Credit
Extension. This Agreement shall become effective as of the Closing Date when
(a) the Administrative Agent shall have received each of the documents,
agreements (in fully executed form), opinions of counsel, lien search results,
UCC filings, certificates and other deliverables listed on the closing
memorandum attached as Exhibit G hereto, in each case, in form and substance
acceptable to the Administrative Agent and (b) all fees and expenses due and
payable by the Borrower on the Closing Date to the Credit Parties have been paid
in full in accordance with the terms of the Transaction Documents.

SECTION 5.02. Conditions Precedent to All Credit Extensions. Each Credit
Extension hereunder on or after the Closing Date shall be subject to the
conditions precedent that:

(a) the Borrower shall have delivered to the Administrative Agent and each Group
Agent a Loan Request for such Loan in accordance with Section 2.02(a);

 

48



--------------------------------------------------------------------------------

in such Lock-Box and Lock-Box Account without further consent by the Borrower,
the Servicer or any other Person.

(iv) Instructions. Neither the Lock-Boxes nor the Lock-Box Accounts are in the
name of any Person other than the Borrower. Since the Closing Date, neither the
Borrower nor the Servicer has consented to the applicable Lock-Box Bank
complying with instructions of any other Person other than the Administrative
Agent.

(s) Ordinary Course of Business. Each remittance of Collections by or on behalf
of the Borrower to the Credit Parties under this Agreement will have been (i) in
payment of a debt incurred by the Borrower in the ordinary course of business or
financial affairs of the Borrower and (ii) made in the ordinary course of
business or financial affairs of the Borrower.

(t) Compliance with Applicable Law. The Borrower has complied in all material
respects with all Applicable Laws to which it is subject.

(u) Bulk Sales Act. No transaction contemplated by this Agreement requires
compliance by it with any bulk sales act or similar law.

(v) Eligible Receivables. Each Receivable included as an Eligible Receivable in
the calculation of the Net Receivables Pool Balance in any Information Package
or in connection with any Credit Extension or Reinvestment is an Eligible
Receivable as of the date of such Information Package, Credit Extension or
Reinvestment.

(w) Opinions. The facts regarding the Borrower, the Servicer, each Originator,
the Pool Receivables, the Related Security and the related matters set forth or
assumed in the opinions of counsel relating to true sale and substantive
non-consolidation matters delivered in connection with this Agreement and the
Transaction Documents are true and correct in all material respects.

(x) Liquidity Coverage Ratio. The Borrower has not issued any LCR Restricted
Interests except in accordance with Section 7.01(v). The Borrower further
represents and warrants that it is a consolidated subsidiary of NCR under
generally accepted accounting principles.

(y) Beneficial Ownership Rule. As of the Third Amendment Closing Date, the
Borrower is an entity that is organized under the laws of the United States or
of any state and is a Majority-Owned Subsidiary of a Listed Entity and is
excluded on that basis from the definition of “Legal Entity Customer” as defined
in the Beneficial Ownership Rule.

Notwithstanding any other provision of this Agreement or any other Transaction
Document, the representations and warranties contained in this Section shall
survive until the Final Payout Date.

SECTION 6.02. Representations and Warranties of the Servicer. The Servicer
represents and warrants as of the Closing Date, as of each day on which a Credit
Extension or Reinvestment shall have occurred and as of each Settlement Date
occurring prior to the Final Payout Date or acceleration under Article XI:

 

55



--------------------------------------------------------------------------------

the Borrower’s and its Affiliates’ confidential non-public information on terms
reasonably acceptable to the parties thereto (it being understood that terms
substantially comparable to the terms of confidentiality agreements previously
agreed to by the Borrower or its Affiliates with respect to inspections of the
Receivables shall be reasonably acceptable) and (2) the Administrative Agent and
the Group Agents shall conduct, and shall cause their respective agents,
representatives, accountants and auditors to conduct, such Inspection in a
commercially reasonable manner so as to minimize any burden (financial or
otherwise) on the Borrower and its Affiliates and any disruption to the business
and operations of the Borrower and its Affiliates (it being understood and
agreed that an Inspection conducted in a substantially similar manner and scope
as that conducted by the Administrative Agent prior to the Closing Date shall be
deemed commercially reasonable).

(h) Payments on Receivables; Lock-Box Accounts. The Borrower (or the Servicer on
its behalf) will, and will cause each Originator to, instruct all Pool Obligors
to deliver all payments on the Pool Receivables (other than Digital Insight
Receivables at any time prior to the Digital Insight Receivables Eligibility
Date,) to a Lock-Box Account or a Lock-Box. The Borrower (or the Servicer on its
behalf) will, and will cause each Originator to, maintain such books and records
necessary to identify Collections received from time to time on Pool Receivables
and necessary to segregate such Collections from other property of the Servicer
and the Originators. If any Collections are received by the Borrower, the
Servicer or an Originator other than in a Lock-Box Account, it shall hold such
payments in trust for the benefit of the Administrative Agent (for the benefit
of the Secured Parties) and promptly (but in any event within two (2) Business
Days after receipt) remit such funds into a Lock-Box Account. If any funds other
than Collections (or other proceeds of the Collateral) are deposited into any
Lock-Box Account, the Borrower (or the Servicer on its behalf) will, within two
(2) Business Days, identify and transfer such funds to the appropriate Person
entitled to such funds. The Borrower shall only add a Lock-Box Account (or a
related Lock-Box) or a Lock-Box Bank to those listed on Schedule II to this
Agreement, if the Administrative Agent has received notice of such addition and
an executed and acknowledged copy of a Lock-Box Agreement (or an amendment
thereto) in form and substance acceptable to the Administrative Agent from the
applicable Lock-Box Bank (or pursuant to other arrangements consented to in
writing by the Administrative Agent and each Group Agent). The Borrower shall
only terminate a Lock-Box Bank or close a Lock-Box Account (or a related
Lock-Box) with the prior written consent of the Administrative Agent.

(i) Sales, Liens, etc. Except as otherwise provided herein, the Borrower will
not sell, assign (by operation of law or otherwise) or otherwise dispose of, or
create or suffer to exist any Adverse Claim upon or with respect to, any Pool
Receivable or other Collateral.

(j) Extension or Amendment of Pool Receivables. Except as otherwise permitted in
Section 8.02, (i) the Borrower will not, and will not permit the Servicer to,
alter the delinquency status or adjust the Outstanding Balance or otherwise
modify the terms of any Pool Receivable in any material respect, or amend,
modify or waive, in any material respect, any term or condition of any related
Contract that would affect any Pool Receivable and (ii) with respect to each
Pool Receivable, the Borrower shall comply in all material respects with all
provisions, covenants and other promises required to be observed by it under the
Credit and Collection

 

63



--------------------------------------------------------------------------------

Policy and, to the extent material to such Pool Receivable and to the extent not
reflected from time to time in the Dilution Amount, the terms of the related
Contract.

(k) Change in Credit and Collection Policy. Except to the extent required by
Applicable Law (in which case the Borrower shall give prompt written notice
thereof to the Administrative Agent and each Group Agent), the Borrower will not
make any change to the Credit and Collection Policy that would reasonably be
expected to have a Material Adverse Effect without the prior written consent of
the Administrative Agent and the Majority Group Agents. Promptly following any
material change in the Credit and Collection Policy, the Borrower will deliver a
copy of the updated Credit and Collection Policy identifying such material
change to the Administrative Agent and each Group Agent.

(l) Fundamental Changes. The Borrower shall not, without the prior written
consent of the Administrative Agent and the Majority Group Agents, permit itself
(i) to merge or consolidate with or into, or convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to, any Person or (ii) to be directly owned by any Person other than an
Originator. The Borrower shall provide the Administrative Agent with at least 30
days’ (or such shorter period agreed to by the Administrative Agent in writing)
prior written notice before making any change in the Borrower’s name or location
or making any other change in the Borrower’s identity or corporate structure
that would reasonably be expected to impair or otherwise render any UCC
financing statement filed pursuant to this Agreement or any other Transaction
Document “seriously misleading” as such term (or similar term) is used in the
applicable UCC; each notice to the Administrative Agent and the Group Agents
pursuant to this sentence shall set forth the applicable change and the proposed
effective date thereof.

(m) Books and Records. The Borrower shall maintain and implement (or cause the
Servicer to maintain and implement) administrative and operating procedures
(including an ability to recreate records evidencing Pool Receivables and
related Contracts in the event of the destruction of the originals thereof), and
keep and maintain (or cause the Servicer to keep and maintain) all documents,
books, records, computer tapes and disks and other information reasonably
necessary for the servicing of each Pool Receivable (including records adequate
to permit the daily identification of each Pool Receivable and all Collections
of and adjustments to each existing Pool Receivable).

(n) Identifying of Records. The Borrower shall: (i) identify (or cause the
Servicer to identify) its master data processing records relating to Pool
Receivables and related Contracts with a legend that indicates that the Pool
Receivables have been pledged in accordance with this Agreement and (ii) cause
each Originator so to identify its master data processing records with such a
legend; provided, that the Borrower shall not be obligated to include any
notation or legend on, or otherwise mark, any Contracts.

(o) Change in Payment Instructions to Pool Obligors. The Borrower shall not (and
shall not permit the Servicer or any Originator to) make any change in its (or
their) instructions to the Pool Obligors regarding payments to be made to the
Lock-Box Accounts (or any related Lock-Box), other than any instruction to remit
payments to a different Lock-Box Account (or any related Lock-Box) or with
respect to Digital Insight Receivables prior to the

 

64



--------------------------------------------------------------------------------

Digital Insight Receivables Eligibility Date, unless the Administrative Agent
shall have consented to such change in writing.

(p) Security Interest, Etc. The Borrower shall (and shall cause the Servicer
to), at its expense, take all action necessary to establish and maintain a valid
and enforceable first priority perfected security interest in the Collateral, in
each case free and clear of any Adverse Claim, in favor of the Administrative
Agent (for the benefit of the Secured Parties), including taking such action to
perfect, protect or more fully evidence the security interest of the
Administrative Agent (on behalf of the Secured Parties) as the Administrative
Agent or any Secured Party may reasonably request. In furtherance of the
foregoing, the Borrower hereby authorizes the Administrative Agent (for the
benefit of the Secured Parties) to file such continuations of the financing
statements described in Section 4.05 as it deems necessary and appropriate to
maintain such perfected security interest. The Borrower shall cause the
Servicer, from time to time and within the time limits established by law, to
prepare and present to the Administrative Agent for the Administrative Agent’s
authorization and approval, all financing statements, amendments, continuations
or initial financing statements in lieu of a continuation statement, or other
filings necessary to continue, maintain and perfect the Administrative Agent’s
security interest as a first-priority interest. The Administrative Agent’s
approval of such filings shall authorize the Borrower to file such financing
statements under the UCC. Notwithstanding anything else in the Transaction
Documents to the contrary, the Borrower shall not have any authority to file a
termination, partial termination, release, partial release, or any amendment
that deletes the name of a debtor or excludes collateral of any such financing
statements filed in connection with the Transaction Documents, without the prior
written consent of the Administrative Agent.

(q) Further Assurances. The Borrower hereby authorizes and hereby agrees from
time to time, at its own expense, promptly to execute and deliver all further
instruments and documents, and to take all further actions, that the
Administrative Agent may reasonably request for the purpose of exercising and
enforcing the rights and remedies of the Secured Parties under this Agreement,
the RFA Notes or any other Transaction Document.

(r) Certain Amendments. Without the prior written consent of the Administrative
Agent and the Majority Group Agents, the Borrower will not (and will not permit
any Originator or the Servicer to) amend, modify, waive, revoke or terminate any
Transaction Document to which it is a party in any material respect. Without the
prior written consent of the Administrative Agent and the Majority Group Agents,
the Borrower will not (and will not permit any Originator or the Servicer to)
amend, modify, waive, revoke or terminate the Borrower’s Limited Liability
Company Agreement. Without the prior written consent of the Administrative Agent
and the Majority Group Agents, the Borrower shall not permit the existence of
any other “limited liability company agreement,” as defined in the Delaware
Limited Liability Company Act, of the Borrower, other than the Borrower’s
Limited Liability Company Agreement.

(s) Restricted Payments. (i) Except as set forth below, the Borrower will not:
(A) purchase or redeem any of its membership interests, (B) declare or pay any
dividend or set aside any funds for any such purpose, (C) prepay, purchase or
redeem any Debt other than in accordance with or pursuant to any Transaction
Document, (D) lend or advance any funds or (E)

 

65



--------------------------------------------------------------------------------

Electronic Invoice System or in other electronic document management systems
(which may include document storage systems provided by third party vendors used
in the ordinary course of the Servicer’s business); provided, however, that
following the occurrence and during the continuance of a Termination Event, the
Borrower shall cause the Servicer to as promptly as practicable following
receipt of written request therefor from the Administrative Agent, (a) provide
the Administrative Agent with such access to the Electronic Invoice System, and,
to the extent reasonably practicable, such other electronic document management
systems, as is necessary to permit the Administrative Agent to identify, monitor
and track the chattel paper stored therein, (b) implement such restrictions on
the access of the officers, directors, agents and employees of the Servicer to
the Electronic Invoice System as are reasonably necessary to ensure that
possession or control of the chattel paper stored therein is not transferred to
any third party, and/or (c) use its commercially reasonable efforts to deliver
or cause to be delivered all tangible chattel paper to the Administrative Agent;
provided, that the foregoing shall be conducted in a manner reasonably
calculated to comply with any applicable confidentiality or restrictions on
disclosure to which the Servicer or any Originator is subject (including with
respect to Obligor information); and provided, further, that compliance with any
such request by the Servicer will not materially impede or adversely affect
Collections on, or the collectibility of, the Pool Receivables.

(z) Beneficial Ownership Rule. Promptly after the Borrower ceases to be a
Majority-Owned Subsidiary of a Listed Entity, the Borrower shall execute and
deliver to the Administrative Agent and the Lenders a certification of the
Borrower as to its beneficial owner(s) complying with the Beneficial Ownership
Rule, in form and substance reasonably acceptable to the Administrative Agent
and the Lenders.

SECTION 7.02. Covenants of the Servicer. At all times from the Closing Date
until the Final Payout Date:

(a) Financial Reporting. The Servicer will maintain a system of accounting
established and administered in accordance with GAAP, and the Servicer shall
furnish to the Administrative Agent and each Group Agent:

(i) Compliance Certificates. (a) A compliance certificate promptly upon
completion of the annual report of the Servicer and in no event later than 90
days after the close of the Servicer’s fiscal year, in form and substance
substantially similar to Exhibit F signed by its chief accounting officer or
treasurer solely in their capacities as officers of the Servicer stating that no
Termination Event or Unmatured Termination Event has occurred and is continuing,
or if any Termination Event or Unmatured Termination Event has occurred and is
continuing, stating the nature and status thereof and (b) within 30 days after
the close of each fiscal quarter of the Servicer, a compliance certificate in
form and substance substantially similar to Exhibit F signed by its chief
accounting officer or treasurer solely in their capacities as officers of the
Servicer stating that no Termination Event or Unmatured Termination Event has
occurred and is continuing, or if any Termination Event or Unmatured Termination
Event has occurred and is continuing, stating the nature and status thereof.

 

67



--------------------------------------------------------------------------------

(vi) Change in Accounting Policy. Any material change in any accounting policy
of the Servicer that would reasonably be expected to affect the transactions
contemplated by this Agreement or any other Transaction Document.

(vii) Purchase and Sale Termination Date. The occurrence of the Purchase and
Sale Termination Date with respect to all remaining Originators under, and as
defined in, the Purchase and Sale Agreement.

(viii) Material Adverse Effect. Promptly after the occurrence thereof, notice of
any Material Adverse Effect with respect to the Servicer.

(c) Conduct of Business. The Servicer will do all things necessary to remain
duly incorporated, validly existing and in good standing as a domestic
corporation in its jurisdiction of incorporation and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted if the failure to have such authority could reasonably be expected to
have a Material Adverse Effect. Except as otherwise permitted under the
Transaction Documents, the Servicer will not make any material changes to its
servicing practices or the conduct of its business, except to the extent any
such change would not reasonably be expected to have a Material Adverse Effect.

(d) Compliance with Applicable Laws. The Servicer will comply in all material
respects with all Applicable Laws to which it may be subject, except where the
failure to so comply would not reasonably be expected to have a Material Adverse
Effect.

(e) Cooperation with Inspections. The Servicer will cooperate in connection with
any Inspection duly conducted hereunder pursuant to Section 7.01(g), including
to permit the Administrative Agent and each Group Agent or their respective
agents or representatives and/or certified public accountants or other auditors,
during regular business hours and with reasonable prior written notice, to
(i) examine and make copies of and abstracts from all books and records relating
to the Pool Receivables or other Collateral, (ii) visit the offices and
properties of the Servicer for the purpose of examining such books and records
and (ii) discuss matters relating to the Pool Receivables, the other Collateral
or the Servicer’s performance hereunder or under the other Transaction Documents
to which it is a party with any of the officers, directors, employees or
independent public accountants of the Servicer, to the extent reasonably
available, having knowledge of such matters; and (iv) conduct a review of its
books and records with respect to such Pool Receivables and other Collateral.

(f) Payments on Receivables; Lock-Box Accounts. The Servicer will (or will cause
each Originator to) instruct all Pool Obligors to deliver all payments on the
Pool Receivables (other than Digital Insight Receivables prior to the Digital
Insight Receivables Eligibility Date) to a Lock-Box Account or a Lock-Box. The
Servicer will, and will cause each Originator to, maintain such books and
records necessary to identify Collections received from time to time on Pool
Receivables and necessary to segregate such Collections received from other
property of the Servicer and the Originators. If any Collections are received by
the Servicer other than in a Lock-Box Account, it shall hold such payments in
trust for the benefit of the Administrative Agent (for the benefit of the
Secured Parties) and promptly (but in any event within two (2) Business Days
after receipt) remit such funds into a Lock-Box Account. If any

 

69



--------------------------------------------------------------------------------

other than any instruction to remit payments to a different Lock-Box Account (or
any related Lock-Box) or with respect to Digital Insight Receivables prior to
the Digital Insight Receivables Eligibility Date, unless the Administrative
Agent shall have consented to such change in writing.

(l) Security Interest, Etc. The Servicer shall, at its expense, take all action
necessary to establish and maintain a valid and enforceable first priority
perfected security interest in the Collateral, in each case free and clear of
any Adverse Claim, in favor of the Administrative Agent (for the benefit of the
Secured Parties), including taking such action to perfect, protect or more fully
evidence the security interest of the Administrative Agent (on behalf of the
Secured Parties) as the Administrative Agent or any Secured Party may reasonably
request. The Servicer shall, from time to time and within the time limits
established by law, prepare and present to the Administrative Agent for the
Administrative Agent’s authorization and approval, all financing statements,
amendments, continuations or initial financing statements in lieu of a
continuation statement, or other filings necessary to continue, maintain and
perfect the Administrative Agent’s security interest as a first-priority
interest. The Administrative Agent’s approval of such filings shall authorize
the Servicer to file such financing statements under the UCC. Notwithstanding
anything else in the Transaction Documents to the contrary, the Servicer shall
not have any authority to file a termination, partial termination, release,
partial release, or any amendment that deletes the name of a debtor or excludes
collateral of any such financing statements filed in connection with the
Transaction Documents, without the prior written consent of the Administrative
Agent.

(m) Further Assurances. The Servicer hereby agrees from time to time, at its own
expense, promptly to execute and deliver all further instruments and documents,
and to take all further actions, that the Administrative Agent may reasonably
request for the purpose of exercising and enforcing the rights and remedies of
the Secured Parties under this Agreement, the RFA Notes or any other Transaction
Document.

(n) Certain Amendments. Without the prior written consent of the Administrative
Agent and the Majority Group Agents, the Servicer will not amend, modify, waive,
revoke or terminate any Transaction Document to which it is a party in any
material respect. Without the prior written consent of the Administrative Agent
and the Majority Group Agents, the Servicer will not amend, modify, waive,
revoke or terminate the Borrower’s Limited Liability Agreement. Without the
prior written consent of the Administrative Agent and the Majority Group Agents,
the Servicer shall not permit the existence of any other “limited liability
company agreement,” as defined in the Delaware Limited Liability Company Act, of
the Borrower, other than the Borrower’s Limited Liability Company Agreement.

(o) Transaction Information. The Servicer shall not deliver any Transaction
Information to any Rating Agency without providing such Transaction Information
to the applicable Group Agent prior to such delivery, nor permit any of its
Affiliate to do so on its behalf. The Servicer shall not provide any Transaction
Information in any oral communications with any Rating Agency without the
participation of the applicable Group Agent, nor permit any of its Affiliates to
do so on its behalf.

(p) Chattel Paper. The Servicer shall hold all chattel paper in its possession
or control that evidence Pool Receivables as bailee for the Secured Parties and
the Borrower, and

 

71



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

NCR RECEIVABLES LLC By:  

                                                              

Name: Title:

NCR CORPORATION,

as the Servicer

By:  

                                                                       

Name: Title:

 

                                                                  
                   S-1                                                     
Receivables Financing Agreement



--------------------------------------------------------------------------------

THEMUFG BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as a Committed
Lender for the BTMUMUFG Group By:  

                                                                   

Name: Title:

THEMUFG BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

as a Group Agent for the BTMUMUFG Group

By:  

                                                  

Name: Title: VICTORY RECEIVABLES CORPORATION, as a Conduit Lender of the
BTMUMUFG Group By:  

                                                                           

Name: Title:

 

                                                                  
                   S-4                                                     
Receivables Financing Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Form of Loan Request

[Letterhead of Borrower]

[Date]

[Administrative Agent]

[Group Agents]

Re:     Loan Request

Ladies and Gentlemen:

Reference is hereby made to that certain Receivables Financing Agreement, dated
as of November 21, 2014 among NCR Receivables LLC (the “Borrower”), NCR
Corporation, as Servicer (the “Servicer”), the Lenders party thereto, the Group
Agents party thereto and PNC Bank, National Association, as Administrative Agent
(in such capacity, the “Administrative Agent”) (as amended, supplemented or
otherwise modified from time to time, the “Agreement”). Capitalized terms used
in this Loan Request and not otherwise defined herein shall have the meanings
assigned thereto in the Agreement.

This letter constitutes a Loan Request pursuant to Section 2.02(a) of the
Agreement. The Borrower hereby request a Loan in the amount of [$            ]
to be made on [            , 20        ] (of which $[            ] will be
funded by the PNC Group, and $[            ] will be funded by the BTMUMUFG
Group). The proceeds of such Loan should be deposited to [Account number], at
[Name, Address and ABA Number of Bank]. After giving effect to such Loan, the
Aggregate Capital will be [$            ].

The Borrower hereby represents and warrants as of the date hereof, and after
giving effect to such Credit Extension, as follows:

(i) the representations and warranties of the Borrower and the Servicer
contained in Sections 6.01 and 6.02 of the Agreement are true and correct in all
material respects on and as of the date of such Credit Extension as though made
on and as of such date unless such representations and warranties by their terms
refer to an earlier date, in which case they shall be true and correct in all
material respects on and as of such earlier date;

(ii) no Termination Event or Unmatured Termination Event has occurred and is
continuing, and no Termination Event or Unmatured Termination Event would result
from such Credit Extension;

(iii) no Borrowing Base Deficit exists or would exist after giving effect to
such Credit Extension; and

(iv) the Termination Date has not occurred.

 

Exhibit A-1



--------------------------------------------------------------------------------

EXHIBIT B

[Form of Assignment and Acceptance Agreement]

Dated as of             , 20        

 

Section 1.

  

Commitment assigned:

   $ [_____ ] 

Assignor’s remaining Commitment:

   $ [_____ ] 

Capital allocable to Commitment assigned:

   $ [_____ ] 

Assignor’s remaining Capital:

   $ [_____ ] 

Interest (if any) allocable to Capital assigned:

   $ [_____ ] 

Interest (if any) allocable to Assignor’s remaining Capital:

   $ [_____ ] 

Section 2.

  

Effective Date of this Assignment and Acceptance Agreement: [            ]

  

Upon execution and delivery of this Assignment and Acceptance Agreement by the
assignee and the assignor and the satisfaction of the other conditions to
assignment specified in Section 13.03(b) of the Agreement (as defined below),
from and after the effective date specified above, the assignee shall become a
party to, and, to the extent of the rights and obligations thereunder being
assigned to it pursuant to this Assignment and Acceptance Agreement, shall have
the rights and obligations of a Committed Lender under that certain Receivables
Financing Agreement, dated as of November 21, 2014 among NCR Receivables LLC,
NCR Corporation, as Servicer, the Lenders party thereto, the Group Agents party
thereto and PNC Bank, National Association, as Administrative Agent (as amended,
supplemented or otherwise modified from time to time, the “Agreement”).
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned thereto in the Agreement.

By executing this Assignment and Acceptance Agreement, the assignee hereby
covenants and agrees with each other party to the Agreement that: (i) until the
date that is one year plus one day after the Notes or other outstanding senior
indebtedness of any Conduit Lender have been paid in full, it will not institute
or cause or participate in the institution of any Insolvency Proceeding against
such Conduit Lender, and (ii) until the date that is one year plus one day after
the Final Payout Date, it will not institute or cause or participate in the
institution of any Insolvency Proceeding against the Borrower. This covenant
shall survive any termination of the Agreement.

(Signature Pages Follow)

 

Exhibit B-1



--------------------------------------------------------------------------------

EXHIBIT C

[Form of Assumption Agreement]

THIS ASSUMPTION AGREEMENT (this “Agreement”), dated as of [            ,
            ], is among NCR Receivables LLC (the “Borrower”), [            ], as
conduit lender (the “[            ] Conduit Lender”), [            ], as the
Related Committed Lender (the “[            ] Committed Lender” and together
with the Conduit Lender, the “[            ] Lenders”), and [            ], as
group agent for the [            ] Lenders (the “[            ] Group Agent” and
together with the [            ] Lenders, the “[            ] Group”).

BACKGROUND

The Borrower and various others are parties to a certain Receivables Financing
Agreement, dated as of November 21, 2014 (as amended through the date hereof and
as the same may be amended, amended and restated, supplemented or otherwise
modified from time to time, the “Receivables Financing Agreement”). Capitalized
terms used and not otherwise defined herein have the respective meaning assigned
to such terms in the Receivables Financing Agreement.

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1. This letter constitutes an Assumption Agreement pursuant to
Section 13.03(i) of the Receivables Financing Agreement. The Borrower desires
[the [            ] Lenders] [the [            ] Committed Lender] to [become a
Group] [increase its existing Commitment] under the Receivables Financing
Agreement, and upon the terms and subject to the conditions set forth in the
Receivables Financing Agreement, the [[            ] Lenders] [[            ]
Committed Lender] agree[s] to [become Lenders within a Group thereunder]
[increase its Commitment to the amount set forth as its “Commitment” under the
signature of such [            ] Committed Lender hereto].

The Borrower hereby represents and warrants to the [            ] Lenders and
the [            ] Group Agent as of the date hereof, as follows:

(i) the representations and warranties of the Borrower contained in Section 6.01
of the Receivables Financing Agreement are true and correct on and as of such
date as though made on and as of such date;

(ii) no Termination Event or Unmatured Termination Event has occurred and is
continuing, or would result from the assumption contemplated hereby; and

(iii) the Termination Date shall not have occurred.

SECTION 2. Upon execution and delivery of this Agreement by the Borrower and
each member of the [            ] Group, satisfaction of the other conditions
with respect to the addition of a Group specified in Section 13.03(i) of the
Receivables Financing Agreement (including the written consent of the
Administrative Agent and the Majority Group Agents) and receipt by the
Administrative Agent of counterparts of this Agreement (whether by facsimile or
otherwise)

 

Exhibit C-1



--------------------------------------------------------------------------------

NCR RECEIVABLES LLC, as Borrower By:                                         
                                     Name
Printed:                                                           
Title:                                                                          

 

Exhibit C-4



--------------------------------------------------------------------------------

EXHIBIT E

Form of Information Package

(Attached)

 

Exhibit E



--------------------------------------------------------------------------------

EXHIBIT F

Form of Compliance Certificate

To: PNC Bank, National Association, as Administrative Agent

This Compliance Certificate is furnished pursuant to that certain Receivables
Financing Agreement, dated as of November 21, 2014 among NCR Receivables LLC
(the “Borrower”), NCR Corporation, as Servicer (the “Servicer”), the Lenders
party thereto, the Group Agents party thereto and PNC Bank, National
Association, as Administrative Agent (in such capacity, the “Administrative
Agent”) (as amended, supplemented or otherwise modified from time to time, the
“Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to them in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                 of the Servicer.

2. I have reviewed the terms of the Agreement and each of the other Transaction
Documents and I have made, or have caused to be made under my supervision, a
detailed review of the transactions and condition of the Borrower during the
accounting period covered by the attached financial statements.

3. The examinations described in paragraph 2 above did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes a
Termination Event or an Unmatured Termination Event, as each such term is
defined under the Agreement, during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate [, except as set forth in paragraph 5 below].

4. Schedule I attached hereto sets forth financial statements of the Servicer
and its Subsidiaries for the period referenced on such Schedule I.

[5. Described below are the exceptions, if any, to paragraph 3 above by listing,
in detail, the nature of the condition or event, the period during which it has
existed and the action which Borrower has taken, is taking, or proposes to take
with respect to each such condition or event:]

 

Exhibit F-1



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

A. Schedule of Compliance as of             , 20            with Section(s)
            of the Agreement. Unless otherwise defined herein, the terms used in
this Compliance Certificate have the meanings ascribed thereto in the Agreement.

This schedule relates to the month ended:             .

B. The following financial statements of the Servicer and its Subsidiaries for
the period ending on             , 20        , are attached hereto:



--------------------------------------------------------------------------------

EXHIBIT G

CLOSING MEMORANDUM

RECEIVABLES FINANCING AGREEMENT

among

NCR RECEIVABLES LLC,

as Borrower,

NCR CORPORATION,

as Servicer

THE VARIOUS CONDUIT LENDERS AND COMMITTED LENDERS,

as Lenders

THE VARIOUS GROUP AGENTS,

as Group Agents

and

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

Closing: November 21, 2014

 

Exhibit G-1



--------------------------------------------------------------------------------

Abbreviations:    Administrative Agent    PNC Borrower    NCR Receivables LLC, a
Delaware limited liability company BTMU    Bank of Tokyo- Mitsubishi UFJ, Ltd.,
New York Branch Committed Lenders    PNC and BTMU Conduit Lender    Victory
Receivables Corporation Group Agents    PNC and BTMU Independent Manager   
Michelle Dreyer Lenders    Committed Lenders and the Conduit Lender Lock-box
Bank    Bank of America, National Association MB    Mayer Brown LLP, special
counsel to Administrative Agent NCR Parties    Each of the Servicer, the
Originators and the Borrower Originators    NCR Corporation and other parties
that may become originators from time to time. PNC    PNC Bank, National
Association Servicer    NCR Corporation, a Maryland corporation Skadden   
Skadden, Arps, Slate, Meagher & Flom LLP, special counsel to the NCR Parties
Structuring Agent    PNC Capital Markets LLC

Document

 

1.

Receivables Financing Agreement

Exhibit A         Form of Loan Request (incorporated)

Exhibit B         Form of Assignment and Acceptance Agreement (incorporated)

Exhibit C         Form of Assumption Agreement (incorporated)

Exhibit D        Credit and Collection Policy (add to final)

Exhibit E         Form of Information Package

Exhibit F         Form of Compliance Certificate (incorporated)

Exhibit G         Closing Memo

Exhibit H         Form of RFA Note (incorporated)

Schedule I       Commitments (incorporated)

Schedule II      Lock-Boxes, Lock-Box Accounts and Lock-Box Banks (incorporated)

Schedule III     Notice Addresses (incorporated)

Schedule IV     Locations of Chattel Paper (incorporated)

 

2.

Purchase and Sale Agreement (“PSA”)

Schedule I    List and Location of Each Originator (incorporated) Schedule II   
Location of Books and Records of Originators (incorporated) Schedule III   
Trade Names (incorporated) Schedule IV    Notice Addresses (incorporated)
Exhibit A    Form of Purchase Report (incorporated) Exhibit B    Form of
Subordinated Note (incorporated) Exhibit C    Form of Joinder Agreement
(incorporated)

 

3.

Fee Letter

 

Exhibit G-2



--------------------------------------------------------------------------------

EXHIBIT H

Form of RFA Note

PROMISSORY NOTE

[            ], 20[    ]

FOR VALUE RECEIVED, the undersigned, NCR RECEIVABLES LLC, a Delaware limited
liability company (the “Borrower”), promises to pay to [            ] (the
“Lender”) in accordance with that certain Receivables Financing Agreement, dated
as of November 21, 2014 (together with all amendments and other modifications,
if any, from time to time thereafter made thereto, the “Agreement”), among the
Borrower, NCR Corporation, as Servicer, PNC Bank, National Association, as
administrative agent, and the lenders and group agents from time to time party
thereto, the aggregate unpaid Capital of all Loans made or held by the Lender
pursuant to the Agreement. Unless otherwise defined, capitalized terms, used
herein have the meanings provided in the Agreement.

The Borrower also promises to pay interest on the unpaid Capital from time to
time outstanding from the date hereof until maturity (whether by acceleration or
otherwise) and, after maturity, until paid, at the rates per annum and on the
dates specified in the Agreement.

Payments of both principal and interest are to be made in lawful money of the
United States of America in same day or immediately available funds to the
account designated by the Lender or its Group Agent on its behalf pursuant to
the Agreement.

This Note is one of the RFA Notes referred to in, and evidences indebtedness
incurred under, the Agreement, and the holder hereof is entitled to the benefits
of the Agreement, to which reference is made for a description of the security
for this Note and for a statement of the terms and conditions on which the
Borrower is permitted and required to make prepayments and repayments of
principal of the indebtedness evidenced by this Note and on which such
indebtedness may be declared to be immediately due and payable.

All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.

 

Exhibit H-1



--------------------------------------------------------------------------------

SCHEDULE I

Commitments

PNC Group

 

Party

  

Capacity

  

Maximum Commitment

PNC

   Committed Lender    $125,000,000

PNC

   Group Agent    N/A

BTMUMUFG Group

 

Party

  

Capacity

  

Maximum Commitment

BTMUMUFG

   Committed Lender    $75,000,000

Victory

   Conduit Lender    N/A

BTMUMUFG

   Group Agent    N/A

 

Schedule I-1



--------------------------------------------------------------------------------

SCHEDULE II

Accounts maintained at Bank of America, N.A., with the following account
numbers:

- 8188215778

- 3282507021

- 1058908

- 3271595060

- 3284734334

 

Schedule II-1



--------------------------------------------------------------------------------

SCHEDULE III

Notice Addresses

 

(A)

in the case of the Borrower, at the following address:

NCR Receivables LLC:

3095 Satellite Blvd.

864 Spring St. NW

Duluth, GA 30096Atlanta, GA 30308-1007

Attn: President

Telephone: 937-445-5000

Email:             john.boudreau@ncr.com

law.notices@ncr.com

 

(B)

in the case of the Servicer, at the following address:

NCR Corporation:

3097 Satellite Blvd.

864 Spring St. NW

Duluth, GA 30096Atlanta, GA 30308-1007

Attn: Treasurer

Telephone: 937-445-5000

Email:         john.boudreau@ncr.com

law.notices@ncr.com

 

(C)

in the case of PNC or the Administrative Agent, at the following address:

PNC Bank, National Association

Three PNC Plaza

225 Fifth Avenue

Pittsburgh, PA 15222-2707

Attention: Robyn Reeher

Telephone: (412) 768-3090

Facsimile: (412) 762-9184

E-mail: robyn.reeher@pnc.com

 

(D)

in the case of BTMUMUFG or Victory, at the following address:

TheMUFG Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

12511221 Avenue of the Americas, 12th Floor

New York, NY 10020

 

Schedule III-1



--------------------------------------------------------------------------------

SCHEDULE IV

Locations for Chattel Paper and Records

Physical Locations

3097 Satellite Boulevard

Duluth, GA 30096

3095 Satellite Boulevard

Duluth

864 Spring St. NW

Atlanta, GA 3009630308-1007

Additional (hard copy and backup tape) backup services provided by:

Recall Corporation

One Recall Center

180 Technology Parkway

Norcross, GA 30092

Electronic Storage

Business Operations Center (BOC)

Electronic Order Jacket (EOJ)

Web Ordering Tool (WOT)

Invoice Engine

Maintained from offices at:

3095 Satellite Boulevard

864 Spring St. NW

Duluth, GA 30096Atlanta, GA 30308-1007

Legal Electronic Contract Management System (ECMS)

Maintained from offices at:

3097 Satellite Boulevard

864 Spring St. NW

Duluth, GA 30096Atlanta, GA 30308-1007

Additional electronic storage provided by:

Datamatics Global Services Limited

 

Schedule IV-1